In an action brought to recover damages to plaintiff’s truck, caused by the alleged negligence of defendants in the operation of another automobile, such damages being sustained in a collision between plaintiff’s truck and the other automobile at a street intersection, judgment of the County Court of Nassau county dismissing the complaint at the close of plaintiff’s proofs reversed on the law and a new trial ordered, with costs to appellant to abide the event. We are of opinion that the questions related to defendants’ alleged negligence and plaintiff’s claimed freedom from contributory negligence should have been submitted to the jury. (Shuman v. Hall, 246 N. Y. 51; Shirley v. Larkin Co., 239 id. 94; Ward v. Clark, 232 id. 195; Plantz v. Greiner, 232 App. Div. 73.) Nothing in the ruling in the case of Shirley v. Larkin Co. (supra), when that case is properly read, is at variance with our ruling. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.